IN THE UNITED STATES COURT OF APPEALS
                      FOR THE FIFTH CIRCUIT

                       __________________

                          No. 95-40958
                        Summary Calendar
                       __________________


LARRY D. BONEY,

                                      Plaintiff-Appellant,

versus

JAMES A. COLLINS, Executive
Director; WAYNE SCOTT, Director;
M.D. Hall, Warden,

                                      Defendants-Appellees.

                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Southern District of Texas
                       USDC No. C-95-CV-276
                        - - - - - - - - - -
                           June 24, 1996
Before POLITZ, KING and STEWART, Circuit Judges.

PER CURIAM*

     Larry D. Boney appeals the dismissal of his civil rights

suit pursuant to Fed. R. Civ. P. 12(b)(6).   Boney fails to raise

a nonfrivolous issue on appeal.    Because the appeal is frivolous,

the appeal is DISMISSED.

     This court previously cautioned Boney to review any pending

appeals in order to avoid the imposition of sanctions.     See,

e.g., Boney v. Collins, No. 95-40742 (Dec. 18, 1995).     Boney

     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                             No. 95-40958
                                  -2-

continues to ignore our admonishment.       Accordingly, Boney is

BARRED from filing any pro se, in forma pauperis, civil appeal in

this court, or any pro se, in forma pauperis, initial civil

pleading in any court which is subject to this court’s

jurisdiction, without the advance written permission of a judge

of the forum court; the clerk of this court and the clerks of all

federal district courts in this Circuit are directed to return to

Boney, unfiled, any attempted submission inconsistent with this

bar.

       APPEAL DISMISSED; SANCTIONS IMPOSED.     See 5th Cir. R. 42.2.